COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        AAA Treasure International Co., Inc. v. Zimmerman,
                            Axelrad, Meyer, Stern & Wise, P.C.

Appellate case number:      01-17-00360-CV

Trial court case number:    2017-08050

Trial court:                157th District Court of Harris County

        Appellant, AAA Treasure International Co., Inc., has filed a notice of the appeal of
the trial court’s final judgment signed on April 28, 2017 in a bill-of-review proceeding.
On May 25, 2017, appellant filed an “Emergency Motion to Stay the Orders of the
Receiver and Include the Return of Non-Exempt Funds Pending Appeal.” The motion is
denied.
       It is so ORDERED.

Judge’s signature: _/s/ Russell Lloyd
                    Acting individually

Date: May 26, 2017